WILLIAMS, Chief Justice.
Abner J. Davis, who is incarcerated in the State Penitentiary at Eddyville, has petitioned this court to issue a writ of ha-beas corpus. KRS 419.020 provides that a writ may be issued upon petition on behalf of a person who shows by affidavit probable cause that he is being detained without lawful authority, or is being imprisoned when by law he is entitled to bail. The statute further provides that any circuit judge may issue the writ and his power shall be coextensive with the Commonwealth.
The petitioner has filed a proceeding in this court when it properly should be initiated in the circuit court. Accordingly, this petition must be denied.
The petition for a writ of habeas corpus is denied.
All concur.